Mayo, J.
The distinction between a fraudulent sale and a mere simulation is well settled and self-evident; a simulation being a mere semblance of a sale, in which there is no real price and no intent to sell, but simply to throw a deceptive disguise over the property of the debtor; while, in a fraudulent sale, there is a real transfer of the property with intent to favor one creditor at the expense of another, or to use some third party for the purpose of sacrificing the property and placing it beyond the pursuit of creditors, tíuch a sale must be attacked by the regular revocatory action.
2. A fraudulent giving in payment by an insolvent debtor must be set aside by a direct action; it is not absolutely void, but simply voidable. 30 An. 374.
3. When the vendor becomes the lessee of the vendees, his possession is their possession, and furnishes no ground for attachment of the property as his.